PER CURIAM.
This disciplinary action is before us on the complaint of The Florida Bar and the report of the referee recommending disbarment. Neither the Bar nor respondent has petitioned for review.
We find that the instant cause should be dismissed because of mootness since, while this matter was pending, this Court disbarred respondent. Florida Bar v. Thomas W. Montgomery, 412 So.2d 346 (Fla.1982). In dismissing this cause, we emphasize that, should respondent ever petition this Court for reinstatement to the practice of law in Florida, the findings and recommendations of the referee will be proper subjects for consideration in the reinstatement proceeding, in the same manner that they would be considered had they formed the basis for respondent’s disbarment.
It is so ordered.
ALDERMAN, C. J., and OVERTON, SUNDBERG, McDONALD and EHRLICH, JJ., concur.